DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed on 11/22/2020 have been fully considered but they are not persuasive. Because, 
Applicant argues regarding claim1 on “Applicant’s Arguments/Remarks Made in an Amendment” “REMARKS” section dated 11/22/2020 that " Applicant respectfully traverses theses rejections.  First of all, Peng disclose AlxlnyZnz, namely that Al is a key chemical element, and Al is an indispensable chemical element, indeed the reference of peng has a hight requirement/demand toa content to Al. In contrast, amended claim 1 recited an oxide semiconductor thin-film characterizes has a host materials including (MO) without containing any Al therein, the oxide semiconductor thin-film characterizes is consisted of Zn, In, Sn and Ga. Further, paragraph [0010] of Peng clearly describes that a range of the doping other material is 0.01 wt.%-5 wt.%, which is totally different from doping a certain amount of rare-earth oxide(RO), in where 0.0001<0.2 paragraph [0022] of Peng also describes the dopant contains the combination of arbitrary one or more than two of rare earth elements, oxides of rare 
However, the examiner disagrees. As in claim 1, “the M in the metal oxide semiconductor is one element selected from In, Zn, Ga, Sn, Si, [[Al,]] Mg, Zr, Hf or Ta, or any arbitrary combination of two or more;”.  PENG teaches “The four raw materials of trace dopant, alumina, indium oxide and zinc oxide are respectively manufactured into four targets, which are installed on four different target positions for simultaneous sputtering, and the sputtering power is controlled by adjusting the sputtering power of different target positions The ratio of the four raw materials to achieve the target atomic ratio of AlxInyZnz oxide and the target ratio of AlxInyZnz oxide and trace dopants; Or, the three raw materials of aluminum oxide, indium oxide and zinc oxide are manufactured into an oxide target according to the target atomic ratio, and the oxide target and the trace dopant target are installed on two different target sites at the same time Sputtering, controlling the target ratio of the AlxInyZnz oxide and trace dopants by adjusting the sputtering power of different target positions; Or, any two of the three raw materials of alumina, indium oxide and zinc oxide are made into the first target material according to the target atoms, and the remaining one raw material is made into the second target material; The two targets and the trace dopant target are installed on three different target positions and sputtered simultaneously, and the target ratio of the AlxInyZnz oxide and the trace dopant is controlled by adjusting the sputtering power of different target positions. Or, the four raw materials of trace dopant, alumina, indium oxide and zinc oxide are made into target materials according to the target atomic ratio xInyZnz is ok to be used along as In and Zn are part of the claim. So, applicant’s argument is not persuasive. 
Applicant also argues that “Further, paragraph [0010] of Peng clearly describes that a range of the doping other material is 0.01 wt.%-5 wt.%, which is totally different from doping a certain amount of rare-earth oxide(RO), in where 0.0001<0.2 paragraph [0022] of Peng also describes the dopant contains the combination of arbitrary one or more than two of rare earth elements, oxides of rare earth elements, group 4B elements, oxides of group 4B elements, group 5B elements and oxides of group 5B elements.   The purpose of the reference of Peng is inhibiting excessive intrinsic carriers and has high electric stability.”
However, the examiner disagrees. PENG teaches new dopants (rare earth elements, rare earth element oxides, group 4B elements) with low electronegativity , Group 4B element oxide, Group 5B element or Group 5B element oxide), can suppress excess intrinsic carriers, improve electrical stability. Also, the rare earth material that is been used in current application and mentioned Peng reference are same. So, the features or characteristics of the material should arrive for the material of same Peng can be used as Light stabilizer as well. Also. Yamazaki reference teaches the rare earth material which is used as stabilizer as mentioned in office action. So, applicant’s arguments are not persuasive and the action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over PENG JUNBIAO (FP: CN102832235A, translation and original patent is provided by applicant, also it is cited in PCT report as well), herein after PENG, in view of YAMAZAKI et al. (US PGpub: 2015/0221774 A1), herein after YAMAZAKI.
Regarding claim 1, PENG teaches an oxide semiconductor thin-film characterizes in that the oxide semiconductor thin-film is fabricated from (MO)X(RO), semiconductor material by doping a certain amount of rare-earth oxide (RO) as light stabilizer to metal oxide (MO) semiconductor, in where, 0.8≤x<1, 0.0001≤y≤0.2, x+y = 1; the MO in the metal oxide semiconductor is one element selected from It. Zn. Ga. Sn. Si. Al, Mg, Zr, Hf or Ta, or any arbitrary combination of two or more: the R in the rare-earth oxide is one element selected from Pr, Tb, Dy, Yb, or any arbitrary combination of two or more (Paragraphs [0004]-[0100], and FIG. 1).
PENG does not explicitly teach RO is used as a light stabilizer, 0.0001≤y≤0.2, x+y = 1.
YAMAZAKI teaches RO is used as a light stabilizer, 0.0001≤y≤0.2, x+y = 1 (Paragraph [0196]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use PENG’s oxide semiconductor thin-film with other teaching from YAMAZAKI in order to reduce fluctuations in electrical characteristics of the transistor. 
Regarding claim 2, PENG teaches the oxide semiconductor thin-film of claim I. wherein. the N1 in metal oxide semiconductor is a combination of Zn with one or two elements selected from Si, In and Ga (Paragraphs [0004]-[0100], and FIG. 1, claims 4, 5, and 7).
Regarding claim 3, PENG teaches the oxide semiconductor thin-film of claim 2, wherein the metal oxide semiconductor is one selected from indium-zinc-oxide, indium-gallium-zinc-oxide, indium-tin-zinc-oxide or tin-zinc-oxide (Paragraphs [0004]-[0100], and FIG. 1, claims 4, 5, and 7 ).
Regarding claim 4, PENG teaches the oxide semiconductor thin-film of claim 3, wherein ingredient mole ratio of InO3:Z1mO is 2:1 in the indium-zinc-oxide (Paragraphs [0004]-[0100], and FIG. 1).
Regarding claim 5, PENG teaches the oxide semiconductor thin-film of claim 3. wherein, ingredient mole ratio of hmO:Ga'O3:ZnO is 2:1:2 in the indium-gallium-zinc-oxide (Paragraphs [0004]-[0100], and FIG. 1). 
Regarding claim 6, PENG
Regarding claim 7, PENG teaches the oxide semiconductor thin-film of claim 3, wherein ingredient mole ratio of ZnO: SmmO2 is 2:1 in the tin-zinc-oxide (Paragraphs [0004]-[0100], and FIG. 1).
Regarding claim 8, PENG teaches the oxide semiconductor thin-film of claim 1. wherein, the (MO),(RO)- semiconductor material is one selected from praseodymium-doped indium-zinc-oxide, terbium-doped indium-gallium-zinc-oxide. dysprosium-doped indium-tin-zinc-oxide, and ytterbium-doped tin-zinc-oxide (Paragraphs [0004]-[0100], and FIG. 1 , in collaboration with YAMAZAKI  in order to make electrical characteristics stabilization).
Regarding claim 9, PENG teaches the oxide semiconductor thin-film of claim 1, wherein value of y is 0.01 to 0.2 (Paragraphs [0004]-[0100], and FIG. 1, in collaboration with YAMAZAKI  in order to make electrical characteristics stabilization).
Regarding claim 10, PENG teaches the oxide semiconductor thin-film of claim 1, wherein the thin-film is fabricated by sputtering in Ar and O2 mixture gas with oxygen volume ratio at 0.1 to 0.6 (Paragraphs [0004]-[0100], and FIG. 1)..
Regarding claim 11, PENG teaches the oxide semiconductor thin-film of claim 1. wherein, the thin-film is fabricated by sputtering in Ar and O2 mixture gas with oxygen volume ratio at 0.2 to 0.3 (Paragraphs [0004]-[0100], and FIG. 1).
Regarding claim 12, PENG teaches the oxide semiconductor thin-film of claim 1. wherein the thin-film is fabricated by solution process (Paragraphs [0004]-[0100], and FIG. 1).
Regarding claim 13, PENG teaches a thin-film transistor characterizes in that comprising a channel layer which is consisted by an oxide semiconductor thin-film that X(RO), semiconductor material by doping a certain amount of rare-earth oxide (RO) as light stabilizer to metal oxide (MO) semiconductor. in where, .8≤x<1, 0.0001≤y≤0.2, x+y = 1;: the MO in the metal oxide semiconductor is one element selected from In, Zn, Ga, Sn, Si, Ma, Zr, Hf or Ta. or any arbitrary combination of two or more: the R in the rare-earth oxide is one element selected from Pr. Tb. Dy. Yb or any arbitrary combination of two or more(Paragraphs [0004]-[0100], and FIG. 1).
PENG does not explicitly teach RO is used as a light stabilizer, 0.0001≤y≤0.2, x+y = 1.
However, YAMAZAKI teaches RO is used as a light stabilizer, 0.0001≤y≤0.2, x+y = 1 (Paragraph [0196]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use PENG’s oxide semiconductor thin-film with other teaching from YAMAZAKI in order to reduce fluctuations in electrical characteristics of the transistor. 
Regarding claim 14, PENG teaches the thin-film transistor of claim 13, wherein, comprising: a substrate, a gate electrode, a gate insulator layer, the channel layer, an etch-stop layer, a source and drain electrode: the thin-film transistor employing am etch-stop structure (Paragraphs [0004]-[0100], and FIG. 1).
Regarding claim 15, PENG
Regarding claim 16, PENG teaches the thin-film transistor of claim 15, wherein the source and drain electrode was patterned under etchant of hydrogen peroxide based etching solution or aluminic based etching solution (Paragraphs [0004]-[0100], and FIG. 1).
Regarding claim 17, PENG teaches the thin-film transistor of claim 13, wherein comprising: a substrate, a buffer layer, the channel layer, a gate insulator layer, a gate electrode, an interval layer, a source and drain electrode: the thin-film transistor employing a top-gate self-alignment structure (Paragraphs [0004]-[0100], and FIG. 1).
Regarding claim 18, PENG teaches the thin-film transistor of claim 17, wherein the substrate is flexible substrate such as polyimide, polyethylene naphthalate, polyethylene terephthalate, polyethylene, polypropylene, polystyrene, polyethersulfone (Paragraphs [0004]-[0100], and FIG. 1. Also, in YAMAZAKI in Paragraphs [0305]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 5712722339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEIKH MARUF/Primary Examiner, Art Unit 2828